Exhibit 24(b)(8.134) Third Amendment to the Selling and Services Agreement and Fund Participation Agreement This Third Amendment dated as of August 12, 2014 by and between ING Life Insurance and Annuity Company ("ING Life"), ING Institutional Plan Services, LLC ("ING Institutional"), ING Financial Advisers, LLC ("ING Financial") (collectively "ING"), and Thornburg Investment Management, Inc. ("Adviser") and Thornburg Securities Corporation ("Distributor") (together the "Fund Parties"), acting as agent for the registered open-end management investment companies listed in Schedule B whose shares are or may be underwritten by Distributor (each a "Fund" or collectively the "Funds"), is made to the Selling and Services Agreement and Fund Participation Agreement dated as of March 12, 2008 (the "Agreement"), as amended on December 15, 2009 and May 1, 2012. Terms defined in the Agreement are used herein as therein defined. WHEREAS, the parties hereto have entered into that certain Selling and Services Agreement and Fund Participation Agreement, dated as of March 12, 2008, as previously amended (the "Agreement"); and WHEREAS, the parties desire to further amend the Agreement as described herein. NOW, THEREFORE, in consideration of the preambles and the agreements contained herein, and for other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the parties hereto agree as follows: Amendment 1. The following sentence is added to Section 5, “Servicing Fees”; “The parties recognize and agree that the fees set forth in Schedule B are for shareholder and administrative services provided by ING, and are not for” investment advisory or distribution services.” 2. Schedule B to the Agreement is replaced in its entirety with the attached Second Revised Schedule B. [Signature Page Follows] IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as of the date and year set forth above; ING Life Insurance and Annuity Company Thornburg Investment Management, Inc. By: /s/ Michelle Sheiowitz By: /s/Sasha Wilcoxon Printed Name: Michelle Sheiowitz Name Printed: Sasha Wilcoxon Title: Vice President Title: Managing Director ING Financial Advisers, LLC Thornburg Securities Corporation By: /s/Patrick J. Kennedy By: /s/ Keith A. Maestas Printed Name: Patrick J. Kennedy Name Printed: Keith A. Maestas Title: COO/VP Title: Vice President ING Institutional Plan Services, LLC By: /s/Michelle Sheiowitz Printed Name: Michelle Sheiowitz Title: Vice President SECOND REVISED SCHEDULE B Servicing Fees Adviser will pay ING an annual servicing fee equal to the percentage indicated below for each Fund times the average daily Net Asset Value of shares of the Fund invested through the Contracts or through ING's arrangements with Plans. Such fee will be paid quarterly. Notwithstanding anything else contained herein or in the Agreement, the account Servicer understands and agrees that Thornburg shall not pay the Account Servicer any Servicing Fee with respect to assets of the Funds which are held on behalf of defined benefit plans. Fund Share Class CUSIP Symbol Annual Fee Value R3 885-215-533 TVRFX % International Value R3 885-215-525 TGVRX % Core Growth R3 885-215-517 THCRX % Income Builder R3 885-215-384 TIBRX % International Growth R3 885-215-178 TIGVX % Global Opportunities R3 885-215-145 THORX % Ltd Term US Govt R3 885-215-491 LTURX % Ltd Term Income R3 885-215-483 THIRX % Strategic Income R3 885-216-887 TSIRX % Value R4 885-215-277 TVIRX % International Value R4 885-215-269 THVRX % Core Growth R4 885-215-251 TCGRX % Income Builder R4 885-215-186 TIBGX % International Growth R4 885-215-160 TINVX % Global Opportunities R4 885-215-137 THOVX % Ltd Term Income R4 885-21-762 THRIX % Ltd Term US Govt R4 885-216-747 LTUGX % Strategic Income R4 885-216-754 TSRIX % Value R5 885-215-376 TVRRX % International Value R5 885-215-368 TIVRX % Core Growth R5 885-215-350 THGRX % Income Builder R5 885-215-236 TIBMX % International Growth R5 885-215-152 TINFX % Global Opportunities R5 885-215-129 THOFX % Developing World R5 885-216-846 THDRX % Ltd Term US Govt R5 885-216-861 LTGRX % Ltd Term Income R5 885-216-853 THRRX % Strategic Income R5 885-216-879 TSRRX % International Value R6 885-216-804 TGIRX % International Growth R6 885-216-820 THGIX % International Value R6 885-216-838 TDWRX %
